Citation Nr: 1209152	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for right rotator cuff tendonitis.

2.  Entitlement to an increased rating greater than 30 percent for right rotator cuff tendonitis on and after January 22, 2008.

3.  Entitlement to an initial evaluation greater than 20 percent for left rotator cuff tendonitis.

4.  Entitlement to an initial compensable evaluation for hypertension.

5.  Entitlement to an initial evaluation greater than 10 percent for left musculocutaneous nerve damage with sensory loss.

6.  Entitlement to service connection for hypercholesterolemia.

7.  Entitlement to service connection for chest pain, to include as due to service-connected bronchitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to July 1995, from December 2000 to November 2001, and from February 2002 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1995 and November 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO) and Board remand.

The issues of entitlement to an increased rating for right rotator cuff tendonitis, entitlement to an increased rating for left rotator cuff tendonitis, and entitlement to an increased rating for left musculocutaneous nerve damage with sensory loss are remanded to the RO via the Appeals Management Center in Washington, DC.




	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2.  The Veteran does not have a current diagnosis of a chronic disorder manifested by chest pain related to military service or to a service-connected disorder.

3.  The Veteran's hypertension is not manifested by blood pressure readings with diastolic pressure readings of predominantly 110 or more, or systolic blood pressure readings of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A disorder manifested by chest pain was not incurred in or aggravated by active military service, to include as due to service-connected bronchitis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for an initial evaluation greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to June 2011 readjudications of the Veteran's claims, letters dated in July 2003, September 2005, December 2005, March 2006, and September 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was accorded VA examinations with regard to his claims for chest pain and hypertension.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found these examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA examinations obtained in this case are adequate, and they provide sufficient detail to determine whether service connection for chest pain is warranted as well as the severity of the Veteran's service-connected hypertension.  Although the most recent VA examination addressing hypertension was in December 2005, the Veteran's current VA treatment records through 2011 have been associated with the claims file and provide the information necessary to determine the current severity of his service-connected hypertension.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that a new medical examination is required when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition).  Accordingly, a more recent VA examination is not required with respect to that claim.  Although the Veteran was not provided with a VA examination addressing the etiology of his hypercholesterolemia, an examination was not warranted in this case, as the evidence does not show a diagnosis of a disorder for which service connection could be granted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A.  Hypercholesterolemia

The Veteran asserts that service connection is warranted for hypercholesterolemia. 

Review of the record reveals that the Veteran has a history of hypercholesterolemia as well as hyperlipidemia.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

While the evidence shows the Veteran has a history of elevated cholesterol, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities). 

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen, 7 Vet. App. at 448.  There is, however, no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability. 

In sum, the Board concludes that hypercholesterolemia and hyperlipidemia are merely laboratory findings, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypercholesterolemia or hyperlipidemia is not warranted.  As such, the preponderance of the evidence is against the claim for service connection for hypercholesterolemia or hyperlipidemia, and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Chest Pain

The Veteran contends that he has a disorder manifested by chest pain which is related to his active duty service or to his service-connected bronchitis.  During his October 2004 hearing before the Board, the Veteran testified that he believed that his chest pain was related to his service-connected bronchitis.

The Veteran's service treatment records reveal complaints of chest pain.  An October 1992 entrance examination reveals that the lungs, chest, and heart were normal.  In October 1993, the Veteran complained of substernal chest pain, which started the night before.  The Veteran indicated that he went to lay down and the pain increased.  He described the pain as dull and constant, and noted that it increased on inspiration and pressure.  He denied radiation of the pain.  On examination, the Veteran had tenderness to palpation along the right sternal border and along the fourth, fifth, and sixth intercostal space.  There was no tenderness to palpation on the left side.  The diagnosis was costochondritis.  A July 1997 National Guard entrance examination reveals that the Veteran's lungs, chest, and heart were normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of pain or pressure in his chest.

September 2002 service treatment records reflect that the Veteran was admitted to the hospital with complaints of chest pain.  The Veteran indicated that the pain occurred the night before, and that it woke him up from sleep.  He reported that he was nauseous, vomiting, and diaphoretic.  A chest x-ray was normal.  An electrocardiogram (EKG) was abnormal, but a ventilation/perfusion (V/Q) scan was negative.  The diagnosis was chest pain which seemed atypical and pleuritic.  A September 2002 echocardiogram revealed mild left atrial dilation with otherwise normal cardiac chamber size; no ventricular hypertrophy; visually estimated left ventricular ejection fraction that was 60 to 65 percent and all segments contracted normally; no pericardial effusion; normal sized inferior vena cava and aortic root; possibly bicuspid aortic valve with trace aortic regurgitation and no aortic stenosis; normal appearing mitral valve with no recorded mitral regurgitation; and pulmonary artery acceleration which did not suggest pulmonary hypertension.  The diagnoses at discharge included intercostal strain and pleuritic chest pain.

In October 2002, the Veteran complained of chest pains while doing physical training (PT).  He was treated and admitted to the hospital.  In an October 2002 medical assessment, the Veteran reported that he was hospitalized for seven days for an atypical chest pain evaluation in September 2002.  He stated that he was told that his chest pain was secondary to non-steroidal anti-inflammatory drug (NSAID) use, and that he was ruled out for a myocardial infarction, but that an exercise treadmill test ended with dizziness.  An October 2002 emergency department record notes that the Veteran felt mild shortness of breath associated with dizziness and chest pain.  A chest x-ray was normal and revealed chest wall pain which was non-cardiac in etiology.  An October 2002 echocardiogram showed a symmetrically thickened well functioning left ventricle, mild aortic sclerosis, trace aortic insufficiency, trace mitral regurgitation, and trace tricuspid regurgitation.  The diagnosis was non-cardiac chest wall pain.

In a November 2002 report of medical history, the Veteran reported that he was treated for a cardiac problem in the prior five years.  Another November 2002 treatment record reveals a diagnosis of atypical chest pain, and that a cardiac evaluation was negative.

A December 2002 service treatment record reflects that the Veteran had chest pain and dyspnea a few days before.  It also reveals that the Veteran reported a similar problem in the past and that he was in the hospital for seven days with a heart valve problem.  The Veteran stated that his pain symptoms started with left shoulder surgery.  The Veteran noted that he had left arm numbness and chest numbness with the chest pain.  He also reported dizziness and shortness of breath.  The physician suspected post surgical pain syndrome.  A January 2003 record notes the Veteran's complaints of chest pain.  A stress thallium test was negative.  The Veteran reported that the pain started in his shoulder, then his chest became numb, and he could not breathe.  The pain and shortness of breath was reproducible with shoulder pressure.  The diagnosis was adhesive capsulitis of the shoulder, with syndrome of chest pain and shortness of breath.  Another January 2003 record reflects that the Veteran had central chest pain and pressure with shortness of breath and dizziness.

A June 2003 echocardiogram showed left ventricular hypertrophy; trace mitral insufficiency; trace tricuspid insufficiency; trace aortic insufficiency; and normal left ventricular ejection fraction.  June 2003 chest x-rays revealed normal roentgen study of the chest.  A December 2003 service treatment examination reflects that the Veteran's heart, lungs, and chest were normal on examination.

In January and March 2004, the Veteran complained of left-sided chest pain that was worse with exertion.  A January 2004 record reflects that the Veteran's atypical chest pain was "non cardiac per cardiology."  An undated treatment record notes the Veteran's reports of chronic chest pain for the prior year and a half.  He described the pain as a sharp pressure located in the left of the sternum which was there all of the time.  The Veteran indicated that exertion made the pain worse.  A stress thallium test and a V/Q scan were both negative.  The diagnosis was atypical chest pain that was not cardiac.  The record reflects that there was point tenderness to the chest on examination, that an EKG and cardiac examination were normal, and that a thallium stress test was negative.  No further cardiac workup was indicated.  A June 2004 EKG was normal.  An August 2004 treatment record notes the Veteran's complaints of chest pain.  The records indicate that the Veteran underwent a thallium stress test three months before.  The physician indicated that the Veteran's chest pain was most likely musculoskeletal and related to his left shoulder.  An undated service treatment records reflects a diagnosis of atypical chest pain.  The report notes that the Veteran had left-sided chest pain and shortness of breath.  An EKG revealed a normal sinus rhythm, normal axis, and early right curve transition.  The Veteran was able to reproduce pain with palpation to the third and fourth sternocostal junction.  In October 2004, the Veteran complained of chest pain, which he rated as a 7 on a 1 to 10 scale.  He described the pain as constant tightness with shortness of breath.  Another October 2004 record notes that the chest pain was multifactorial and secondary to left shoulder surgery, gastroesophageal reflux, and anxiety.

A November 2004 treatment record notes the Veteran's complaints of chest pain with shortness of breath.  The Veteran indicated that the pain was located in the left chest wall, and that it usually occurred when lying down.  He described the pain as sharp in nature, and denied radiation.  He reported that the pain occurred every night.  The Veteran endorsed decreased exercise tolerance and palpitations in bed at night.  The pain was reproducible on palpation, and was exacerbated by movement and deep breathing.  The Veteran presented a referral sheet stating that he had normal pulmonary function tests and a normal stress thallium scan.  On examination, there was moderate to severe tenderness to palpation but no evidence of erythema or edema.  The diagnosis was atypical chest pain.

In January 2005, the Veteran complained of left-sided chest pain and tightness, usually associated with shoulder pain.  He indicated that it occurred at night, that it lasted 15 minutes, and that he had relief with relaxation.  He also reported that the pain was associated with palpitations, shortness of breath, diaphoresis, and anxiety.  Cardiac examination was normal.  An EKG was normal.  An exercise stress test was also normal, but the Veteran stopped due to dyspnea.  X-rays revealed no radiographic evidence of active cardiac or pulmonary pathology.  The diagnosis was chest pain.  A November 2005 EKG was borderline and revealed a normal sinus rhythm with minimal voltage criteria for left ventricular hypertrophy, which may have been a normal variant.  November 2005 pulmonary function tests revealed that flows were reduced in proportion to volumes.  Forced vital capacity (FVC) was 71 percent, forced expiratory volume in 1 second (FEV1) was 72 percent, and FEV1/FVC was 84 percent.  There was no response to bronchodilator use.

Post-service treatment records also show complaints of and treatment for chest pain.  A January 2006 EKG was normal.  In April 2006 the Veteran complained of chest tightness and trouble breathing, along with palpitations.  The diagnosis was chest pressure.  An April 2006 EKG was normal.  A July 2006 VA treatment record reflects that the Veteran underwent a chest x-ray, which was normal.  February 2008 VA chest x-rays were normal.  The Veteran also underwent a myocardial perfusion spect-stress test that revealed normal myocardial perfusion after stress, with no evidence of ischemia, mild hypokinesis involving the midportion of the inferior wall, and resting left ventricular ejection fraction of 55 percent.  July and August 2006 EKGs were normal.  An August 2006 echocardiogram showed normal left ventricular size, wall thickness, and ejection fraction; mildly dilated left atrium; trace mitral regurgitation; and trace tricuspid regurgitation.  A May 2007 EKG was normal.  A November 2007 chest x-ray revealed no acute cardiopulmonary pathology.

A January 2008 pulmonary function test showed FVC of 73 percent, FEV1 of 76 percent, and FEV1/FVC of 86 percent.  Flows were reduced in parallel with lung volume.  There was no response to bronchodilator.  The impression was restrictive physiology.  A January 2009 pulmonary function test showed FVC of 73 percent, FEV1 of 76 percent, and FEV1/FVC of 86 percent.  The results revealed flow reduced in parallel with lung volume.  There was no response to bronchodilator at the time of the study.  Plethysmography results were consistent with restrictive physiology, which may be related to body habitus, in part.  The impression was restrictive physiology.

In July 2010, the Veteran underwent a VA heart examination.  The Veteran denied a history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, and other heart disease or angina.  He reported a positive history of hypertension, dizziness, syncope, fatigue, and dyspnea on moderate exertion.  He noted that continuous medication was required for heart disease.  He denied a history of non-productive cough, wheezing, hemoptysis, and fever.  He reported a positive history of productive cough, non-anginal chest pain, anorexia, and night sweats.  With regard to his chest pain, he stated that it occurred at rest and on exertion, and that it was located at the left lower side of the sternum.  He noted that the pain occurred during sleep, waking him up.  He also indicated that it increased with lifting, pushing, and walking.  He reported that the pain stayed for hours and slowly subsided after taking medication.  He also stated that the pain went to both shoulders, and that sometimes the entire right side of his body became numb. 

Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension.  S1 and S1 heart sounds were present with no extra heart sounds.  Rhythm was regular.  There was tenderness on pressure over the costochondral joints in the left lower side of the sternum.  Pulmonary examination revealed no evidence of abnormal breath sounds.  The diagnosis was atypical chest pain (musculoskeletal chest pain).  The VA examiner stated that the Veteran had a normal heart examination with a normal stress test, normal echocardiogram, and no diagnosis of bronchitis.  The VA examiner noted that the Veteran did not have evidence of pleuritic chest pain or evidence of a heart or lung disorder that could explain his chest pain based on the history, physical examination, and imaging studies.  The examiner indicated that the Veteran's claims file was reviewed in detail.  

VA treatment records from February 2009 to March 2011 note the Veteran's reports of chest pain.  In February 2009, the Veteran reported a history of left-sided chest pain for two days.  He noted that the pain occurred while he was at rest watching television with no exertion.  He denied shortness of breath, nausea, and vomiting.  He indicated that he had palpitations with bilateral upper extremity numbness.  He reported that the pain lasted a few seconds and resolved spontaneously.  Cardiovascular examination revealed regular rate and rhythm.  A chest x-ray was negative and an EKG revealed normal sinus rhythm.  The diagnosis was low suspicion of coronary artery disease, likely costochondritis due to increased stresses and reproducibility.  August 2009 VA treatment records note that the Veteran reported complaints of constant chest pain for the prior nine days.  He stated that the chest pain had a sudden onset, was nonradiating, and was rated as an 8 on a 1 to 10 scale.  He noted that the chest pain while the Veteran was sitting at his computer.  He described the chest pain as sharp and constant, and stated that he had nausea, lightheadedness, and shortness of breath.  He was admitted to the hospital.  The diagnoses included chest pain likely secondary to gastroesophageal reflux disease.  Another August 2009 VA treatment record notes the Veteran's complaints of chest pain.  The Veteran reported that he was chest pain free until two days before when he developed chest pain while walking around a track.  He noted that the chest pain lasted less than one minute and resolved with rest.  He described it as a band-like pain across his chest with no radiation.  He denied any associated shortness of breath.  He stated that he again developed chest pain while walking to VA that day, which lasted for only a few minutes.  There was no orthopnea, paroxysmal nocturnal dyspnea, or lower extremity edema.  An EKG revealed a normal sinus rhythm at 62 beats per minute.  Axis and intervals were normal with no pathologic Q waves.  There were no ST/T wave abnormalities.  Cardiovascular examination revealed regular rate and rhythm with no murmurs and no pedal edema.  The diagnosis was fairly atypical chest pain, and the physician could not definitely say that it was not cardiac in nature.  The Veteran declined reporting to the emergency room.  The Veteran underwent an exercise stress echocardiogram in September 2009, which was normal.  The baseline was a normal sinus rhythm with no significant echocardiogram changes with stress. 

In January 2010, the Veteran presented to the emergency department with complaints of intermittent nonexertional atypical mild left-sided chest pain associated with mild shortness of breath during the prior two weeks.  He denied chest pain at that time, and indicated that his last episode was two days before.  Physical examination revealed the chest to be nontender.  Cardiovascular examination showed a regular sinus rhythm and no murmurs, gallops, or rubs.  An electrocardiogram revealed a normal sinus rhythm at 80 beats per minute.  Axis and intervals were normal with no dynamic ST/T wave changes.  A chest x-ray showed no acute cardiopulmonary pathology.  A computed tomography (CT) scan of the chest was negative for pulmonary embolism.  A February 2010 VA treatment record reflects that the Veteran reported a history of nonexertional chest pain.  The treatment record notes that the Veteran underwent extensive evaluation, that a chest x-ray was unremarkable, and that a chest CT scan was negative.  A May 2010 VA treatment record reflects that a recent stress test was unremarkable and that there was no further cardiovascular work up necessary at that time.  A May 2010 echocardiogram was normal and showed a normal sinus rhythm.  In March 2011, the Veteran noted a history of nonexertional chest pain.  The report notes that the Veteran underwent extensive evaluation, and that a chest x-ray was unremarkable and a chest CT scan was negative.  An EKG revealed a sinus rhythm of 78.  

The Board finds that the medical evidence of record does not support a finding of service connection for a disorder manifested by chest pain.  Although the Veteran's service treatment records reveal complaints of chest pain and a diagnosis of costochondritis, there is no medical evidence that the Veteran has a current disorder manifested by chest pain during the course of this appeal.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  While there are multiple post-service treatment records noting the Veteran's complaints of and treatment for chest pain, the substantial majority of the post-service evidence of record shows diagnoses of chest pain only.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Although a February 2009 VA treatment record noted a diagnosis of likely costochondritis that treatment record does not establish a definitive diagnosis, and the rest of the medical evidence of record merely reflects diagnoses of chest pain with no evidence of a diagnosed underlying malady causing the chest pain.  Moreover, all of the post-service diagnostic studies, including chest x-rays, EKGs, stress tests, echocardiograms, and CT scans of the chest were normal, suggesting no current disorder associated with the symptoms of chest pain.  Accordingly, the Board concludes that the evidence of record does not establish a current disability manifested by chest pain during the course of the Veteran's appeal.

Without a current disability, there can be no entitlement to compensation.  See Degmetich, 104 F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As there is no medical evidence of a current disability manifested by chest pain, service connection for a disorder manifested by chest pain is not warranted. 

The Veteran can provide competent evidence about what he experienced; for example, his statements are competent evidence as to what symptoms he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the Veteran has alleged that his history of chest pain warrants service connection.  However, while the Veteran is competent to testify to his symptoms of chest pain, as a lay person, he is not competent to diagnose a current disability or to assert that a relationship exists between his period of service and his chest pain or his service-connected bronchitis and his chest pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the Veteran's lay statements are not competent evidence of a current disability manifested by chest pain.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as there is no medical evidence of the disorder at issue, the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating Claim

The Veteran alleges that an initial evaluation greater than 10 percent is warranted for hypertension.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran's claim for entitlement to an initial rating greater than 10 percent for hypertension is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability.  As such, evidence contemporaneous with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.   

In a November 2006 rating decision, the RO granted service connection for hypertension and assigned an initial evaluation of 10 percent, effective July 27, 2005, under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In December 2006, the Veteran filed a notice of disagreement with regard to the rating assigned, and in August 2010, he perfected his appeal.

The Veteran's hypertension is assigned a 10 percent evaluation under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is assigned when there is diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

The Veteran's service treatment records beginning in July 2004 reveal blood pressure readings of 128/79 and 138/86.  August 2004 service treatment records show blood pressure readings of 137/80 and 145/80.  A November 2004 treatment record notes a blood pressure reading of 134/65.  Service treatment records from 2005 reflect blood pressure readings of 136/69, 133/79, 110/70, 138/90, 142/70, 111/71, 110/82, 126/65, 120/60, 112/82, and 112/70.

In December 2005, the Veteran underwent a VA hypertension examination.  The Veteran reported complaints of shortness of breath and chest pain since 2002.  Physical examination revealed blood pressure readings of 110/70 three times.  Cardiac status was normal and there were no arteriosclerotic complications.  The diagnosis was hypertension, controlled.

VA treatment records from 2006 through January 2011 reveal numerous blood pressure readings.  Blood pressure readings in 2006 were 123/70, 129/78, 120/70, 121/69, 113/71, 122/65, 120/65, 116/50, 124/76, 150/84, 144/84, 152/93, 136/81, 165/97, 138/64, 143/99, 142/70, 124/90, 146/92, 124/77, 139/80, 124/77, 129/83, 130/77, 114/70, 135/88, 138/90, 124/90, 146/92, 120/65, 130/80, 120/80, and 122/70.  VA treatment records from 2007 showed blood pressure readings of 123/85, 110/70, 121/75, 143/92, 135/76, 136/83, 124/80, 129/68, 123/85, 125/82, 123/76, 125/63, 142/84, 126/70, 130/80, 150/98, 132/84, 127/79, 136/96, 142/98, and 135/81.

VA treatment records from 2008 reveal blood pressure readings of 132/94, 128/70, 108/62, 140/86, 136/82, 118/70, 128/92, 150/78, 154/98, 144/79, 140/83, 121/68, 137/81, 135/92, 128/70, 104/64, 110/64.  Blood pressure readings in 2009 were 112/66, 145/80, 130/80, 120/71, 148/81, 140/77, 127/83, 129/77, 172/83, 193/112, 148/78, 136/81, 145/77, 137/73, 140/62, 141/71, 124/72, 138/78, 131/78, 135/83, 136/87, 108/54, 127/77, 115/80, 121/71, 139/74, 137/83, 122/77, 133/84, 128/82, 125/80, 149/87, 124/77, 139/74, 118/60, 127/68, and 129/70.  

Blood pressure readings in 2010 were 148/83, 126/74, 118/76, 98/60, 130/79, 120/72, 123/73, and 120/70.  In August 2010, the Veteran's blood pressure was 140/90.  The nurse reported that the Veteran's blood pressure was only marginally elevated, and that it was usually controlled.  A September 2010 record reflects that blood pressure was 140/90.  A November 2010 VA treatment record notes a blood pressure reading of 137/89.  January 2011 treatment records show blood pressure readings of 137/77, 127/84, and 144/88.  

After a thorough review of the evidence of record, the Board concludes that an initial evaluation greater than 10 percent is not warranted for the Veteran's service-connected hypertension.  Although the medical evidence of record reflects one instance where the Veteran's diastolic pressure was over 110, as an August 2009 VA treatment record showed a blood pressure reading of 193/112, the remainder of the medical evidence of record reflects blood pressure readings of diastolic pressure less than 110 and systolic pressure less than 200.  Accordingly, while there is one reading of diastolic pressure over 110, the evidence does not show diastolic pressure "predominantly 110 or more, or; systolic pressure predominantly 200 or more."  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, an initial evaluation greater than 10 percent is not warranted for hypertension.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence shows no distinct periods of time during the period of this appeal, during which the Veteran's hypertension varied to such an extent that a rating greater than 10 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hypertension is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The Veteran's hypertension was evaluated under to 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  There is no medical evidence of record of blood pressure readings with a diastolic pressure reading of 110 or more or systolic pressure of 200 or more.  When comparing the disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's hypertension is not inadequate.  An evaluation in excess of 10 percent is provided for certain manifestations of hypertension, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation awarded is adequate and no referral is required.  

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, TDIU has already been awarded to the Veteran based on his service-connected disorders.  

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for chest pain is denied.

An initial evaluation in excess of 10 percent for hypertension is denied.


REMAND

After review of the evidence of record, the Board concludes that the Veteran's claims for entitlement to increased ratings for right rotator cuff tendonitis, left rotator cuff tendonitis, and left musculocutaneous nerve damage must be remanded for additional development in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann, 5 Vet. App. at 284; see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although the Veteran was provided with VA examinations addressing his right rotator cuff tendonitis, left rotator cuff tendonitis, and left musculocutaneous nerve damage in November 2005 and December 2005, the results of those examinations are now over six years old.  In addition, although the Veteran's updated VA treatment records have been associated with the claims file, the treatment records do not provide the information necessary to properly rate the Veteran's disabilities under the pertinent rating criteria.  To adjudicate the severity of the Veteran's right rotator cuff tendonitis, left rotator cuff tendonitis, and left musculocutaneous nerve damage without more current clinical findings would be in error.  Accordingly, new examinations are warranted addressing the current severity of the Veteran's right rotator cuff tendonitis, left rotator cuff tendonitis, and left musculocutaneous nerve damage.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected right and left rotator cuff tendonitis.  All indicated tests and studies, to include active range of motion testing of the right and left shoulders, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must state at what degree the pain begins.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's service-connected disabilities.  Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right and left rotator cuff tendonitis disabilities.  The same range of motion studies must then be repeated after repetition.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, must be assessed in terms of additional degrees of limitation of motion of the shoulders.  The claims file must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

2.  The Veteran must be provided with a VA neurological examination to determine the current severity of his left musculocutaneous nerve damage with sensory loss.  All indicated tests and studies, to include electromyography and nerve conduction studies, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected left musculocutaneous nerve damage with sensory loss.  The examiner must state whether the Veteran's left musculocutaneous nerve damage with sensory loss produces complete or incomplete paralysis of the musculocutaneous nerve.  If incomplete paralysis is found, the examiner must indicate whether the paralysis is severe and whether there is weakness but not loss of flexion of the elbow and supination of the forearm.  The examiner must also state whether the Veteran's left arm is his major or minor arm.  The rationale for each opinion expressed must also be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


